Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT 
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on August 11, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 24, 25, 33, 34, 42, and 49 are now amended.
Claim 48 is now canceled.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, and 49 are pending in the application. 
RESPONSE TO ARGUMENTS
The objections to claims 48 and 49 are hereby withdrawn, responsive to the amendment correcting the informalities.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The amendment corrects the problems raised for those claims in the previous Office Action (except claim 49), but also raises a new issue necessitating a new ground of rejection for the same claims. Additionally, the previous Office Action rejected claim 49 for the same reasons as it rejected claim 48. The Applicant corrected claim 48 by cancelling it, but cancelling claim 48 did not correct the identical problems that appear in corresponding claim 49. Accordingly, the rejection of claim 49 raised previously stands.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 stand rejected under 35 U.S.C. § 103 as obvious over Gimarc in view of Pocket Casts. The Applicant’s traversal of the rejection has been considered in light of the amendment, but is not persuasive.
The Applicant contends that its amendment narrowing the scope of the claimed media file to have “time data of a plurality of instances of time” overcomes Gimarc’s disclosure of a song that merely has audio data “corresponding to” a plurality of instances of time. And while the Examiner agrees that this is true with respect to Gimarc’s unmodified songs 101–103 cited in the previous Office Action, the Examiner respectfully submits that Gimarc teaches “receiving a media file, the media file having time data of a plurality of instances of time” elsewhere.
Specifically, as shown in FIG. 5, Gimarc discloses a song shortening system 510 that receives an analyzed song 204 from song analyzer 410. In contrast to an unmodified song 101, an analyzed song 204 has embedded data that specifically identifies the times for each identified “portion” of the song. See Gimarc ¶¶ 49–51 and 68. This embedded data falls within the scope of the claimed “time data.”
Therefore, although the present amendment overcomes the previous ground of rejection involving unmodified songs 101–103, the amendment also necessitates a new ground of rejection under 35 U.S.C. § 103 involving Gimarc’s analyzed song(s) 204, which is set forth herein.
Regarding Pocket Casts, the Applicant contends “that Pocket Casts only teaches a method which allows skipping the introduction of a list of files,” and “does not use one of the time instances: initial, middle and final, each of which having a certain time depending on the length of the media file.” (Response 9). Respectfully, this is besides the point.
Gimarc already teaches “using one of the time instances: initial, middle and final, each of which having a certain time depending on the length of the media file,” on each of the media files. The only difference between Gimarc and the claimed invention is that Gimarc doesn’t explicitly disclose using the same instance of time across every media item in the playlist. Pocket Casts is only cited to show that the technique of applying the same assignment from Gimarc across all of the media items in the playlist was obvious at the time of the claimed invention. Therefore, the Examiner is not persuaded that the amendment overcomes this ground of rejection.
Accordingly, as all claims stand rejected, the Applicant’s request for an allowance (Response 10) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification fails to disclose the Applicant’s amendment of receiving a media file, the media file “having time data of 
This amendment attempts to narrow the scope of the media file to require a media file that specifically has “time data,” distinct from the media data itself. It is not enough for a media file (e.g., a song) to merely have audio data “corresponding to” each instance of time in the file by happenstance, because the amendment deletes the phrase “corresponding to” and narrows the “data” to “time data.” (See Amendment and Response to the Feb. 16, 2022 Office Action filed Aug. 11, 2022, pages 7–8) (explaining the purpose of this amendment is “to clarify that the media file according to the claimed invention includes specifically time data,” rather than the prior art’s song merely having audio data corresponding to each instance of time in the file).
But this narrower definition of the media file is new matter. The Applicant has not pointed out where the amendment is supported, nor does there appear to be a written description of a media file with time data distinctly describing a plurality of instances of time in the file. To the contrary, in its description of receiving the media file at step 210, the specification directly refers to each “frame” of the audio data itself “corresponding to” each instance of time. (Spec. ¶ 45). There is no separate “time data” ever mentioned. Indeed, “time data” is not mentioned anywhere in the written description.
Accordingly, claim 24 is rejected under 35 U.S.C. § 112(a) because a media file “having time data of a plurality of instances of time” is new matter. 
Independent claims 33 and 42 each recite the same new matter as claim 24, and are therefore rejected for the same reason. 
Dependent claims 25, 27, 28, 34, 36, 37, 46, and 49 each incorporate the new matter of their respective parent claims by reference, see 35 U.S.C. § 112(d), and are therefore rejected for the same reason.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 24
As a result of the amendment specifying that the “plurality of instances of time” comes from the “time data” of a particular media file, the claim element of “assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all the media files in the playlist” is now indefinite, because the claim contradicts itself.
Specifically, it is impossible for “said starting instance of time” to be “selected as a starting time point for the playtime of all the media files in the playlist,” because the claim requires “said starting instance of time” to be one of the instances of time described in the time data of the specific media file received on line 6 of the claim. It is unclear what it means for the rest of the media files in the playlist to each have a starting point that occurs in the separate media file received on line 6. The starting instance of time for a first media file cannot be an instance of time in a second media file, because by definition, it is not an instance of time in the first media file. 
Consider an example where the claimed invention is applied to a playlist of two media files: “File A” is ten minutes long with a 5:00 middle instance of time, and “File B” is twenty minutes long with a 10:00 middle instance of time. After receiving File A, suppose we select the “middle instance of time” from the plurality of instances during the “assigning a single starting instance of time, selected from the plurality of instances of time.” The claim says that this single instance of time must be “selected as a starting time point for the playtime of all of the media files.” In that case, what starting instance of time do we assign to File B? It cannot be the 10:00 minute mark of File B, because we already selected the 5:00 minute mark of File A as the single instance of time. It also cannot be the 5:00 minute mark of File A, because the 5:00 minute mark of File A is not the middle instance of time for File B; it’s not even part of File B. Nor can it be the 5:00 minute mark in File B, because the 5:00 minute mark of File B is not defined as the middle instance of time for File B.
Accordingly, since it is impossible to resolve the scope of “said starting instance of time [being] selected as a starting time point for the playtime of all the media files in the playlist,” the claim is indefinite.
Claims 25, 27, 28, and 44
Claims 25, 27, 28, and 44 each depend from claim 24, and are therefore rejected for incorporating the indefinite limitation of their parent claim by reference. 
Claim 33
As a result of the amendment specifying that the “plurality of instances of time” comes from the “time data” of a particular media file, the claim element of “assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all the media files in the playlist” is now indefinite, because the claim contradicts itself.
Specifically, it is impossible for “said starting instance of time” to be “selected as a starting time point for the playtime of all the media files in the playlist,” because the claim requires “said starting instance of time” to be one of the instances of time described in the time data of the specific media file received at the beginning of the claim. It is unclear what it means for the rest of the media files in the playlist to each have a starting point that occurs in the separate media file received earlier. The starting instance of time for a first media file cannot be an instance of time in a second media file, because then, by definition, it is not an instance of time in the first media file. 
Consider an example where the claimed invention is applied to a playlist of two media files: “File A” is ten minutes long with a 5:00 middle instance of time, and “File B” is twenty minutes long with a 10:00 middle instance of time. After receiving File A, suppose we select the “middle instance of time” from the plurality of instances during the “assigning a single starting instance of time, selected from the plurality of instances of time.” The claim says that this single instance of time must be “selected as a starting time point for the playtime of all of the media files.” In that case, what starting instance of time do we assign to File B? It cannot be the 10:00 minute mark of File B, because we already selected the 5:00 minute mark of File A as the single instance of time. It also cannot be the 5:00 minute mark of File A, because the 5:00 minute mark of File A is not the middle instance of time for File B; it’s not even part of File B. Nor can it be the 5:00 minute mark in File B, because the 5:00 minute mark of File B is not defined as the middle instance of time for File B.
Accordingly, since it is impossible to resolve the scope of “said starting instance of time [being] selected as a starting time point for the playtime of all the media files in the playlist,” the claim is indefinite.
Claims 34, 36, 37, and 46 
Claims 34, 36, 37, and 46 inherit the indefinite limitations from their parent claim, and are therefore indefinite at least for the reasons given above for claim 33.
Claim 42
As a result of the amendment specifying that the “plurality of instances of time” comes from the “time data” of a particular media file, the claim element of “assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all the media files in the playlist” is now indefinite, because the claim contradicts itself.
Specifically, it is impossible for “said starting instance of time” to be “selected as a starting time point for the playtime of all the media files in the playlist,” because the claim requires “said starting instance of time” to be one of the instances of time described in the time data of the specific media file received on line 6 of the claim. It is unclear what it means for the rest of the media files in the playlist to each have a starting point that occurs in the separate media file received on line 6. The starting instance of time for a first media file cannot be an instance of time in a second media file, because by definition, it is not an instance of time in the first media file. 
Consider an example where the claimed invention is applied to a playlist of two media files: “File A” is ten minutes long with a 5:00 middle instance of time, and “File B” is twenty minutes long with a 10:00 middle instance of time. After receiving File A, suppose we select the “middle instance of time” from the plurality of instances during the “assigning a single starting instance of time, selected from the plurality of instances of time.” The claim says that this single instance of time must be “selected as a starting time point for the playtime of all of the media files.” In that case, what starting instance of time do we assign to File B? It cannot be the 10:00 minute mark of File B, because we already selected the 5:00 minute mark of File A as the single instance of time. It also cannot be the 5:00 minute mark of File A, because the 5:00 minute mark of File A is not the middle instance of time for File B; it’s not even part of File B. Nor can it be the 5:00 minute mark in File B, because the 5:00 minute mark of File B is not defined as the middle instance of time for File B.
Accordingly, since it is impossible to resolve the scope of “said starting instance of time [being] selected as a starting time point for the playtime of all the media files in the playlist,” the claim is indefinite.
Claim 49
Claim 49 is indefinite for at least two reasons. First, claim 49 inherits the indefinite limitation of its parent claim, and is therefore indefinite at least for the reasons given above for its parent claim.
Second, it is unclear which “selection” from parent claim 33 is the one that claim 49 is meant to specify as random. 
Under a first plausible interpretation, the phrase “selected randomly” in claim 49 refers back to the underlying time points for each of the plurality of instances of time—i.e., the “plurality of instances of time” will include a random initial instance, a random middle instance, and a random final instance. 
Under a second plausible interpretation, “selected randomly” instead refers back to the “assign a single starting instance of time” step on lines 26–30 of claim 33, i.e., the choice between the initial, middle, and final instances is random, irrespective as to when those instances occur. 
A claim that attempts to refer back and further limit another claimed element in a way that is unclear as to which element the claim is further limited, the claim is indefinite. For example, “if two different levers are recited earlier in the claim, the recitation of ‘said lever’ in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.” MPEP § 2173.05(e). Claim 49 has this “two-lever” problem, because there are multiple potential selections in claim 33 to which “selected randomly” in claim 49 might refer.
Accordingly, claim 49 remains indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24, 25, 27, 28, 33, 34, 36, 37, 42, 44, 46, 48, and 49 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0272480 A1 (“Gimarc”) in view of Pocket Casts, Skipping episode intros (as it appeared on November 13, 2016 in the Internet Archive Wayback Machine), available at http://web.archive.org/web/20161113061608/http://support.pocketcasts.com/​article/skipping-episode-intros/ ("Pocket Casts").
Claim 24
Gimarc teaches:
A computer implemented method for generating a playlist based on customized execution of media files, wherein the playlist includes a plurality of media files, the computer implemented method comprising: 
“Referring to FIG. 10, a method for generating a library of songs having at least one time-shortened song is illustrated.” Gimarc ¶ 66. 
receiving a media file, 
As shown in FIG. 10, at step 1030, an “information processing system or networked computer” responsible for performing steps 1030–1040 receives an analyzed song from a separate person or process who processed the song according to steps 1010–1020. See Gimarc ¶ 72 (explaining that a person may perform the first half of method 1000, while a computer performs the second half of method 1000). 
For example, as shown in FIGS. 4 and 5, song shortening system 510 receives each analyzed song 204 from song analyzer 410, who generates the analyzed song 204 by embedding song portion identifiers 411–422 into a previously unmodified version of the song 101. See Gimarc ¶¶ 49–51 and 68.
the media file having time data of a plurality of instances of time, 
“Identifiers 411–422 can be embedded in the data representative of song portions 401–406, or as separate data that references song portions 401–406, resulting in analyzed song 204 (FIG. 2). Identifiers 411–422 can include, but are not limited to, portion length.” Gimarc ¶ 68. More specifically, the embedded data includes “a beginning-of-portion identifier (an embodiment of identifiers 411–416) and an end-of-portion identifier (an embodiment of identifiers 417–422) for each of song portions 401–406.” Gimarc ¶ 47.
wherein the plurality of instances of time include: an initial instance of time of the media file, an instance of time at the middle of the media file, and a final instance of time of the media file; 
“For purposes of discussion, assume that song portion 401 includes an intro, song portion 402 includes a first verse, song portion 403 includes a first chorus, song portion 404 includes a second verse, song portion 405 includes a second chorus, and song portion 406 includes an outro.” Gimarc ¶ 45.
assigning play time to each of the media files in the playlist, 
Having received the marked-up song, method 1000 performs procedure 220 to change the play time for the song. Gimarc ¶ 69. Note that with respect to the “each” limitation, Gimarc further teaches that “steps 1020 and 1030 are performed another song of the plurality of unmodified songs 101-103, and so on, until all of the songs of the plurality of unmodified songs 101–103 (FIG. 1) that are selected for time-shortening have been time-shortened.” Gimarc ¶ 69.
wherein the play time is determined by: 
	a) selecting from a predetermined period of time, 
“[P]rocedure 220 is utilized to time-shorten the selected song so that the selected song is of a predetermined playback length.” Gimarc ¶ 69.
or b) an indicia previously assigned to each media file, wherein the play time is a percentage or a multiple proportional to the indicia assigned to each media file; 
Alternatively, procedure 220 can be implemented “as a conditional statement, i.e. ‘if’ song format 250 of a song=one of song formats 601–660, ‘then’ remove/modify song portions to generate a time-shortened song having a corresponding reduced format of reduced formats 801–846.” Gimarc ¶ 58. “In this case, the reduced format chosen can depend on a number of factors, such as desired time-shortened length, a weighting applied to one or more of the plurality of song portions 401–406 of the original length song, and so on.” Gimarc ¶ 58.
assigning a 
“In step 1040, steps 1020 and 1030 are performed another song of the plurality of unmodified songs 101–103, and so on, until all of the songs of the plurality of unmodified songs 101–103 (FIG. 1) that are selected for time-shortening have been time-shortened.” Gimarc ¶ 69.
playing the playlist of media files, wherein each media file in the playlist is played from the starting instance of time, and is played for the play time.
“In step 1040, music provider 230 (FIG. 2), in one embodiment, distributes one or more time-shortened songs (modified songs 111-113, FIG. 1) from modified library 114 (FIG. 1) to one or more listeners 160 (FIG. 1). For example, in embodiments wherein music provider 230 includes radio broadcaster 120 (FIG. 1), distribution of songs from modified library 114 can include a radio broadcast of a sequence of time-shortened songs from modified library 114.” Gimarc ¶ 71.
Gimarc does not appear to explicitly disclose assigning a “single” starting instance of time for all media files in the playlist, because Gimarc selects different starting instances of time for each media file.
Pocket Casts, however, teaches:
assigning a single starting instance of time, selected from the plurality of instances of time, said starting instance of time is selected as a starting time point for the playtime of all media files in the playlist; 
Pocket Casts is a podcast player for Android, i.e., it is software that receives a plurality of episodes (the claimed “media files”) published in a series of episodes of a given podcast (the claimed “playlist”). Regarding the above element of claim 24, Pocket Casts included a feature that allowed a user to specify a single “Start From” value that assigns “the number of seconds to be skipped at the beginning of each episode” of a given podcast. Pocket Casts 1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Gimarc’s audio editing software by adding the Pocket Casts feature that assigns, for each episode of media content, the same amount of seconds to skip from the beginning of the episode, thereby assigning the same single starting instance of time for all media files in the podcast. One would have been motivated to add this feature to Gimarc’s audio editing software because some media content (e.g. podcasts) “begin each episode with a fixed-length repeating introduction,” Pocket Casts 1, and therefore, since the introduction is the same for every episode, the introduction is a desirable portion of the content to remove for shortening purposes.
Claim 25
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein the predetermined period of time is 1 minute, 2 minutes, or 3 minutes. 
“[I]f the modified version (modified songs 111-113) of the same unmodified songs were time-shortened to three minutes each, it would take only nine minutes to play them back to back, leaving time for a fourth three-minute song to be played in the same time as the three three-minute songs (unmodified songs 101-103).” Gimarc ¶ 28.
Claim 27
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein the play time is further correlated to a plurality of parameters, and, wherein the plurality of parameters includes a mood of the user, a situation, a requirement, or a time of a day. 
“Alternately, in another embodiment, listener 160 can include listeners who would normally notice a difference between time-shortened and original-length versions but are not adversely affected by such a modification. For example, listener 160 could include a person listening to the radio while driving during rush hour. Since the listener's attention is divided between driving and listening to the radio, the listener may not notice nor care that the song being played has been time-shortened.” Gimarc ¶ 30.
Claim 28
Gimarc teaches the computer implemented method as claimed in claim 24, further comprising 
setting a particular starting instance of time for a particular media file, in spite of the assigned starting instance of time for the whole playlist.
In some cases, “the intro and/or outro may be the most identifiable part of the song, (i.e. the hook), and may cause listener dissatisfaction if removed or shortened,” Gimarc ¶ 7, and therefore, “procedure 220 can include a procedure to time-shorten analyzed song 204 in a manner that does not gather the attention of a casual listener.” Gimarc ¶ 53.
Claim 44
Gimarc teaches the computer implemented method as claimed in claim 24, 
wherein assigning the play time and assigning the starting instance of time is received from an input device.
“In one embodiment, the process of time-shortening one or more unmodified songs 101-103 is performed manually. For example, an operator of song editing equipment could identify the plurality of song portions of unmodified song 101 by ear, remove the unwanted song portions, and recombine the remaining portions to generate modified song 111.” Gimarc ¶ 25.
Claims 33, 34, 36, 37, 42, and 46
Claims 33, 34, 36, 37, 46, and 49 are directed to a generic computer that performs the same computer-implemented method as corresponding claims 24, 25, 27, 28, and 44, and are therefore rejected according to the same findings and rationale as set forth above for their corresponding method claims. Note that Gimarc discloses the claimed processor and memory in paragraph 44.
Claim 42 is directed to a non-transitory computer-readable medium including code for performing the same method as set forth in corresponding claim 24. It is therefore disclosed by the prior art for the same reason that the prior art discloses the instruction-encoded memory in the system of claim 33, above, and rejected for the same reason.
Claim 49
Gimarc teaches the computer system as claimed in claim 33,
wherein the plurality of instances of time are selected randomly from the time of the file.
“Note that song format 613 includes two verses (‘V’) while reduced format 806 includes only one verse (V). Accordingly, one of the verses must be selected for removal using a variety of methods. For example, a verse (V) could be chosen at random.” Gimarc ¶ 62.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176